Title: Benjamin Waterhouse to James Madison, 17 September 1834
From: Waterhouse, Benjamin
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Cambridge
                                
                                 Sepr. 17th. 1834—
                            
                        
                        
                        Ever since certain evil minded persons entered the Navy-yard at Charlestown, and beheaded the full-length
                            figure of President Jackson fixed on the stem of the renowned Ship Constitution, riot & midnight misrule had
                            become in a measure epidemic. A Roman Catholic Convent or Nunnery, a spacious establishment, in the neighborhood of
                            Bunker-hill, within cannon-shot of the centre of Boston, was deliberately destroyed by fire, with its chapel, furniture,
                            library, out buildings and garden: and all this from an abhorrence and dread of Popery! Nearly all its inmates were women
                            & children of Protestant parents, as well as, of Catholics, being one of the best schools in the Commonwealth.
                        Soon after this attrocious deed, a very serious riot disgraced the antient seminary in this place. The
                            students, from a very trifling cause, destroyed College property, insulted their instructors, disturbed public worship,
                            and actually burnt the President of the University in effigy, with other indecencies—
                        As you are the Chancellor, or "Rector Magnificus" of the Virginia University, I
                            thought you would like to see the whole procedure, as clearly detailed by the masterly pen of our friend John Quincy Adams; for it has exorcised the turbulent spirit, by the power of a strong mind over
                            weak ones; and all is now calm.
                        However I may have differed from Mr Quincy in my political views, I esteem him an useful and indefatigable
                            President, and therefore, as I have lived here under four Presidents in succession, I have done all in my power to
                            strengthen his hands & encourage his heart in his anxious station; and however wild, he may have once been in
                            Congress, I am fully of opinion that he has deserved well of the friends of knowledge & virtue in this antient
                            University.
                        I have been reading, the first time Mr Jefferson’s writings as published by his grandson; and admire his
                            industry & principles more than ever. As to our newspapers, I am sick of them; and begin to doubt if the press
                            will operate to the preservation of our Liberties. I allow that printing is the Ars artium omnium
                                Conservatrix, but not of Truth & Liberty. Pythagoras—Plato and Aristotle
                            taught the Greeks ethics and Philosophy; but who teaches the people of America? A set of rascally editors of Newspapers. I
                            almost nauseate the sight of one. Well might Mr Jefferson say—"O! preserve me from the Gridiron of the Newspapers!"
                        I have been lately perusing, with high satisfaction, "Lacon or many things in few
                            words," by the Rev. C. C. Colton of Oxford.
                        Remember me most respectfully to your bosom friend, and believe me as remaining, with a high degree of
                            respect, yours
                        
                        
                            
                                Benjamin Waterhouse
                            
                        
                    